DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Response to Amendment
            The amendment filed 06/06/2022 has been entered.  Claims 16-28 remain pending in the application.  Claims 19-28 remain withdrawn from consideration.


Claim Objections
Claims 16-18 are objected to because of the following informalities:  
Clam 16, last lines, instant Claim 16 is not the same claim previously presented on 12/01/2021.  See CFR 1.121(c).  The last two paragraphs of the previously present Claim 16 have been deleted without indication.  For purposes of examination the missing limitations will be assumed as deleted.
Claim 18, line 1, the parenthetical expression “(Previously Presented)” is incorrect.  Instant Claim 18 is not the same claim previously presented on 12/01/2021.  See CFR 1.121(c).  For purposes of examination Claim 18 will be assumed to currently amended.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 16, last two paragraph, previously presented limitations have been left out of the currently amended claim, rendering the claim indefinite.  It is unclear, if the missing limitations are part of the claim or not?  Accordingly the scope of the claim cannot be determined.  For purposes of examination the limitations will be assumed to be canceled.
Claim 18, (see lines 5-6) is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: determining the efficiency of the compressor (see amended specification, Page 16, lines 18-20).  “If a claim fails to interrelate essential elements of the invention as defined by applicant(s) in the specification, the claim may be rejected under 35 U.S.C. 112(b)” (MPEP 2172.01, fourth paragraph).  It is unclear as to why the “specific energy requirement” needs to be compared to “standard operating conditions”?  How are the “standard operating conditions” effecting the “specific energy requirement”?  The answer is they’re not.  The “specific energy requirement” is independent of the  “standard operating conditions”.  Applicant’s amended specification (Page 16, line 18-20) clearly cites the comparison is only essential to determining the “efficiency” of the compressor element.  Therefore there is a gap between the steps rendering the claim indefinite.  The simplest solution is to added a step to determine the efficiency of the compressor element by comparing the SER to the standard operating conditions.  For purposes of examination any comparison will be assumed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fresco US 5,653,585 (embodiment of Figure 1A having degassing, see Column 14, lines 25-67 “line 92 between points 78 and 158 is also eliminated”), in view of Butterworth US 4,780,061, in further view of Baur US 5,765,392.

With respect to Claim 16, Fresco discloses a method (“a prior art device, in its normal and usual operation, … the method claimed will be considered to be anticipated by the prior art device” MPEP 2112.02(I)) for controlling injection of a liquid (“nonworking liquid”, Column 2, lines 61-63) into a compressor device 10, said compressor device comprising at least one compressor element 12, said compressor element comprising a housing 40 that comprises a compression space 38 in which at least one rotor 36 is rotatably situated, wherein the method comprises the step of: providing at least two independent separated liquid supplies (130 and right side of 54; see Figure 1A, portrait view, see insert 1A, on right) to the compressor element 12, wherein at least a first liquid 
    PNG
    media_image1.png
    857
    649
    media_image1.png
    Greyscale
supply 130 is injected into the compression space (see Figure 1A, 130 to 136 to 152 to 156 to 92), wherein the two independent separated liquid supplies (130 and right side of 54; see insert 1A) are supplied separately and independently from a liquid separator (see insert 1A, above, embodiment with degassing Column 14, lines 64-67, line 92 between points 78 and 156 is eliminated as marked-up in insert 1A), and controlling both a temperature (see 94) and a mass flow (see 110) of the at least first liquid supply 130 using a first cooler 96 and a flow controller 110 and a temperature (see 54) and a mass flow (see 86) of the at least second liquid supply (right side of 54, see insert 1A) using a second cooler 56 and a second flow controller 86, for the at least two independent separated liquid supplies (130 and right side of 54; see insert 1A) separately from the liquid separator 52/14.
Although, Fresco discloses most of the limitations of the claim, Fresco is silent on the housing further including at least one cavity separated from the compression space that serves as a liquid reservoir for liquid supplied to bearings that rotatably support the rotor, the second liquid supply is injected into the at least one cavity separated from the compression space to provide the second liquid supply to the bearings.  Butterworth disclosing a screw compressor 10, specifically teach a housing 14/16 further including at least one cavity 56 separated from a compression space 22 that serves as a liquid reservoir (Column 5, lines 25-36) for liquid supplied (“oil”, hereafter 34) to bearings (72 left and right) that rotatably support rotor 26, a second liquid supply 48 (see Figure 3) is injected into the at least one cavity (56, see Figures 1 and 3) separated from the compression space 22 to provide (48 to 56 to 70 to 76 to 72, see Figures 1 and 3) the second liquid supply (oil inside 48) to the bearings (72, left and right).  Butterworth teaches the cavity advantageously allowed filtering the oil before delivery to the bearings (Column 2, lines 55-58).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the cavity taught by Butterworth, in the pump disclose by Fresco, to have advantageously filtering the oil before delivery to the bearings.
Although, Fresco discloses most of the limitations of the claim, including controlling the flow rate 110/86 of at least two independent liquid supplies (130 and right side of 54, see insert 1A, above), Fresco and Butterworth are silent on a first controllable valve and at least a second controllable valve.  Baur disclosing a screw compressor 1, specifically teach a first controllable valve (17, see Figure 4) and at least a second controllable valve (see Figure 4).  Baur teaches the controllable valves advantageously controlled the flow through the line (Column 5, lines 11-15).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the first controllable valve and a second controllable valve as taught by Baur, in the flow controllers disclosed by Fresco, to have advantageously controlled the oil flow in the line.  This simple substitution is only adding the control valves of Baur after/before the flow controllers disclosed by Fresco.  The simple addition of a valve in a piping system is well within an ordinary skill level, in the art of pump fabrication, and would not alter operation of the system.

With respect to Claim 17, as it depends from Claim 16, although Fresco discloses controlling the temperature 94/54 and the mass flow 110/86 of the at least two independent separated liquid supplies (130 and right side of 54, see insert 1A, above), Fresco and Butterworth, are silent on the method consists of first controlling the mass flow and then controlling the temperature.  However, as disclosed by Fresco the relationship of controlling the mass flow and temperature was reversible (Column 13, lines 63-65).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have first controlled the mass flow and then controlled the temperature, because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fresco, in view of Butterworth and Baur (all previously mentioned), in further view of Bailey et al. US 3,073,514.

With respect to Claim 18, as it depends from Claim 16, Fresco discloses a method of controlling the temperature 94/54 and the mass flow 110/86 of the at least two independent separated (see insert 1A above, embodiment with degassing Column 14, lines 64-67; line 92 between points 78 and 156 is eliminated) liquid supplies (130 and right side of 54), Fresco, Butterworth and Baur are silent on a specific energy requirement is a minimum, whereby the specific energy requirement is a ratio of electrical power of the compressor device to the flow supplied by the compressor device compared to standard operating conditions of the compressor element.  Bailey et al. disclosing an oil injected compressor (10, see Figure 1) specifically teach controlling the compressor 10, such that a specific energy requirement (“specific power”, Column 5, lines 41-47) is a minimum (bottom of curve B in Figure 6, minimum “specific power” highest efficiency, Column 5, lines 40-55), whereby the specific energy requirement (“specific power”) is a ratio of electrical (“normal speed electric motors” Column 1, lines 59-60) power (“tip speed”, power is a function of rotor speed) of the compressor device 10 to the flow supplied (“shop” air, Column 5, lines 25-27) by the compressor device 10 compared to standard operating conditions (“atmospheric inlet pressure”, Column 5, lines 25-27) of the compressor element 44 (see Figure 3, also see 112(b) interpretations above).  Bailey et al. teach that controlling the compressor such that the specific energy requirement is minimum advantageously optimized the operation of the compressor (Column 6, lines 49-53).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have controlled the compressor such that the specific energy requirement is a minimum as taught by Bailey et al., in the pump disclosed by Fresco, to have advantageously optimized the operation of the compressor.


Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument, see Remarks, Page 8, first paragraph, namely Fresco only shows a supply of liquid to the compression space; line 76 in Figure 1A is the same as line 76 in Figure 5, which clearly shows line 76 injecting oil on bearings on either end of the rotors.
“When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.  In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  (See MPEP 2125(i)).
In this case, Fresco’s Figures 1A and 5, reasonably disclose an oil supply 76 from a separator (see Figure 1A) is injected onto bearings (see Figure 5).  Oil injected into the compression space is through lines 186 in Figure 5 (see Column 15, lines 28-40).
With respect to the “no cavity”, it is noted that the features upon which applicant relies (i.e., a cavity) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant’s argument, see Remarks, Page 9, lines 3-22, namely Fresco does not recognize or address the problem solved by the invention and does not disclose the claimed structure, Fresco’s embodiment with degassing, e.g. line 92 between points 78 and 156 is eliminated, is clearly disclosed in Column 14, lines 64-67.  In this embodiment, Fresco’s Figure 1A clearly shows the same claimed structure required for the alleged “bearing lubrication optimization”, argued by Applicants, that is each supply line has its own temperature and flow rate control (see Figure 1A, 96/110 and 56/86).  Therefor Fresco discloses the structure claimed for the alleged “bearing lubrication optimization”.  
It is noted, that the method is for “controlling injection of a liquid into a compressor device”; no “bearing lubrication optimization” is claimed.  Fresco in its normal and usual operation, controls the injection of liquid into a compressor using the same structure, i.e. each supply line has its own temperature and flow rate control.  Therefore, Fresco anticipates the claimed method (see MPEP 2112.02(I))
Further, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

In response to Applicant’s argument, see Remarks, Page 10, lines 5-16, namely Bailey does not disclose two liquid supplies and separately controlling temperature and flow rate in each of the two liquid supplies; the Bailey reference is not relied upon to teach two liquid supplies and separately controlling temperature and flow rate in each of the two liquid supplies.  Those limitations are clearly disclosed by Fresco.  Bailey is only used to teach the obviousness of using a minimum specific energy requirement in an oil injected compressor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nilsson et al. US 3,129,877 teach an oil reservoir in a rotary compressor.
Heger et al. US 8,454,334 teach a cavity in a compressor housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
08/29/2022
Art Unit 3746

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746